People v Gantt (2019 NY Slip Op 07555)





People v Gantt


2019 NY Slip Op 07555


Decided on October 22, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2019

Renwick, J.P., Gische, Tom, Gesmer, Moulton, JJ.


10175 2584/15

[*1] The People of the State of New York, Respondent,
vMichele Gantt, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Anjali Pathmanathan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered April 12, 2017, as amended July 31, 2017, convicting defendant, upon her plea of guilty, of identity theft in the first degree, scheme to defraud in the first degree, grand larceny in the second degree and four counts of grand larceny in the third degree, and sentencing her to an aggregate term of 4 to 12 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of directing that all sentences be served concurrently, resulting in a new aggregate term of 2 to 6 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. 	This determination renders academic defendant's arguments regarding specific performance of an alleged sentence promise, and the legality of the imposition of consecutive sentences for the convictions of identity theft and second-degree grand larceny.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 22, 2019
CLERK